Casey, J. (dissenting).
The facts in this case are sufficiently distinguishable from the facts in Matter of Mid-Hudson Publ. (Kingston Daily Freeman Div.—Roberts) (119 AD2d 959, lv denied 68 NY2d 609) to permit the Unemployment Insurance Appeal Board to reach a different conclusion (cf., Matter of Field Delivery Serv. [Roberts], 66 NY2d 516, 520-521). In contrast to the factors found to be decisive on the issue of lack of control by the Board in the Mid-Hudson case, the distributor in this case established deadlines, made territorial route assignments, conducted periodic spot-checks and established procedures for its investigation of customer complaints. In the *529circumstances of this case, the Board was justified in concluding that the distributor exercised sufficient control over the carriers to establish their status as employees (see, e.g., Matter of Campano [Distribution Sys.—Hudacs], 201 AD2d 781), and the majority has erred by substituting its judgment for that of the Board.
Ordered that the decisions are reversed, without costs, and matter remitted to the Unemployment Insurance Appeal Board for further proceedings not inconsistent with this Court’s decision.